SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

832
CA 14-02201
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


FARASA BROWN, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

WILLIAM PHIPPS, DEFENDANT-APPELLANT.


CABANISS CASEY LLP, ALBANY (BRIAN D. CASEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ & PONTERIO LLC, BUFFALO (NEIL J. MCKINNON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (John J.
Ark, J.), entered September 27, 2014. The order withdrew the order of
the court entered February 21, 2014, denied the motion of defendant
for summary judgment and reinstated the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on July 15, 2015, and filed in the Monroe
County Clerk’s Office on July 30, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 9, 2015                     Frances E. Cafarell
                                                Clerk of the Court